Case: 12-10754         Date Filed: 07/13/2012   Page: 1 of 4




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10754
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:10-cv-22750-MGC



EUGENE MORRIS,
a.k.a. Mercury,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                               versus

NATIONAL FOOTBALL LEAGUE
RETIREMENT BOARD,

llllllllllllllllllllllllllllllllllllllll                                Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 13, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.
               Case: 12-10754     Date Filed: 07/13/2012   Page: 2 of 4

PER CURIAM:

      Eugene “Mercury” Morris, proceeding pro se, appeals from the grant of

summary judgment in favor of the National Football League Retirement Board in

his claim for benefits under the Bert Bell/Pete Rozelle NFL Player Retirement

Plan, pursuant to the Employee Retirement Income Security Act (ERISA), 29

U.S.C. § 1132(a). Morris contends the district court erred in determining that a

1991 Settlement Agreement and Specific Release, which settled his tort claims

relating to disability benefits against the Retirement Plan, did not affect his

retirement benefits. Morris asserts the district court should not have granted

deference to the Retirement Board in reviewing its decision, because the 1991

Settlement is not a part of the Retirement Plan and therefore is not governed by

ERISA, and that a proper de novo review would reveal that the 1991 Settlement

restored his full retirement benefits.

      ERISA provides no standard for reviewing decisions of plan administrators

or fiduciaries. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109 (1989).

Based on Supreme Court guidance, however, we have established a six-step

framework to guide courts in reviewing an ERISA plan administrator’s benefits

decisions, as follows:

      (1) Apply the de novo standard to determine whether the claim

                                           2
              Case: 12-10754     Date Filed: 07/13/2012     Page: 3 of 4

      administrator's benefits-denial decision is “wrong” (i.e., the court
      disagrees with the administrator's decision); if it is not, then end the
      inquiry and affirm the decision.

      (2) If the administrator's decision in fact is “de novo wrong,” then
      determine whether he was vested with discretion in reviewing claims;
      if not, end judicial inquiry and reverse the decision.

      (3) If the administrator's decision is “de novo wrong” and he was
      vested with discretion in reviewing claims, then determine whether
      “reasonable” grounds supported it (hence, review his decision under
      the more deferential arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse
      the administrator's decision; if reasonable grounds do exist, then
      determine if he operated under a conflict of interest.

      (5) If there is no conflict, then end the inquiry and affirm the decision.

      (6) If there is a conflict, the conflict should merely be a factor for the
      court to take into account when determining whether an
      administrator's decision was arbitrary and capricious.

Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1354-55 (11th Cir.) cert.

denied, 132 S. Ct. 849 (2011).

      The Retirement Board’s decision was de novo correct, and thus survives

scrutiny under either a de novo or arbitrary and capricious standard. The

Retirement Board correctly concluded that Section 9 of the 1991 Settlement does

not affect in any way Morris’s retirement benefits, as the plain language indicates

that its only purpose was to prevent the 1991 Settlement from waiving,



                                           3
              Case: 12-10754    Date Filed: 07/13/2012   Page: 4 of 4

diminishing, altering or modifying his then-existing retirement benefits. The

Retirement Board was therefore correct in deciding that Morris was not entitled to

100% of his retirement benefits because he had previously received a 25%

reduction of his retirement benefits in 1980 in the form of an Early Payment

Benefit. Thus, we affirm the district court’s grant of summary judgment to the

National Football League Retirement Board.

      AFFIRMED.




                                         4